Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of records are Vahidi et al. and Borghesi et al. Vahidi et al. teaches a method and system for receiving data relating to an insurance claim for a damaged vehicle and transmitting a valuation report for the damaged vehicle over the World Wide Web. The system includes a client computer and a web server that are coupled through an electronic communication network such as the internet. The web server contains a web site that contains a plurality of web pages. Each web page allows an operator to enter the insurance claim data. The data can be processed into a valuation report by a separate valuation server. The valuation report can be transmitted to the client computer through the web server.
Borghesi et al. teaches a system and method for managing and processing insurance claims is provided that implements an object-oriented graphic user interface. The system includes at least one remote computer for entering and viewing insurance claim information. A wide area network capable of communicating with the remote computer and a computer in communication with said wide area network are also included. An insurance datafile, generated at said remote computer, is transferrable over the network. The method includes the steps of transmitting a claim assignment from an insurance office computer to a mailbox in a communications server, retrieving the assignment at a remote computer and generating an insurance claim datafile containing all data pertinent to an insurance claim and allowing for bidirectional transmission of the datafile over a wide area network. A graphic user interface for use in managing an insurance claim from an initial claim to final settlement is also included.

Regarding claim 12, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of generate vehicle information data using a Vehicle Identification Number, wherein the vehicle information data comprises at least the make of the vehicle, the model of the vehicle, and at least one option package associated with the make and model of the vehicle; generate a request for Original Equipment Manufacturer data regarding the vehicle using the Vehicle Identification Number, the Original Equipment Manufacturer data comprising a plurality of Original Equipment Manufacturer codes wherein ones of the plurality of Original Equipment Manufacturer codes each represent options that were installed by an Original Equipment Manufacturer when manufacturing the vehicle; cause to be displayed on a display an identification of the make of the vehicle and the model of the vehicle; cause to be displayed on the display a plurality of vehicle option fields, wherein at least some of the vehicle option fields each comprise at least a selectable indicator and an option description, where the selectable indicator is operable to visually indicate a selected or deselected state for a vehicle option, and wherein the option description comprises a description of at least one option that the Original Equipment Manufacturer offered for the make and model of the vehicle; wherein the display visually indicates for ones of the vehicle option fields that the selectable indicator is in the selected state where Original Equipment Manufacturer data indicates that the option corresponding to the particular vehicle option field was installed on the vehicle by the Original Equipment Manufacturer when manufacturing the vehicle, wherein the option corresponding to the particular vehicle option field is indicated as present on the vehicle by at least one of the Original Equipment Manufacturer codes; wherein the display visually indicates for ones of the vehicle option fields that the selectable indicator is in the deselected state where the Original Equipment Manufacturer 
Regarding claim 22, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of a display; a memory; a hardware processor communicatively coupled to the memory, the hardware processor operable to: generate vehicle information data using a Vehicle Identification Number, wherein the vehicle information data comprises at least the make of the vehicle, the model of the vehicle, and at least one option package associated with the make and model of the vehicle; generate a request for Original Equipment Manufacturer data regarding the vehicle using the Vehicle Identification Number, the Original Equipment Manufacturer data comprising a plurality of Original Equipment Manufacturer codes wherein ones of the plurality of Original Equipment Manufacturer codes each represent options that were installed by an Original Equipment Manufacturer when manufacturing the vehicle; cause to be displayed on a display an identification of the make of the vehicle and the model of the vehicle; cause to be displayed on the display a plurality of vehicle option fields, wherein at least some of the vehicle option fields each comprise at least a selectable indicator and an option description, where the selectable indicator is operable to visually indicate a selected or deselected state for a vehicle option, and wherein the option description comprises a description of at least one option that the Original Equipment Manufacturer offered for the make and model of the vehicle; wherein the display visually indicates for ones of the vehicle option fields that the selectable indicator is in the selected state where Original Equipment Manufacturer data indicates that the option corresponding to the particular vehicle option field was installed on the vehicle by the Original Equipment Manufacturer when manufacturing the vehicle, wherein the option corresponding to the particular vehicle option field is indicated as present on the vehicle by at least one of the Original Equipment Manufacturer codes;  43499327ATTORNEY DOCKET NO.PATENT APPLICATION 084748.0244 13 of 16 wherein the display visually indicates for ones of the vehicle option fields that the selectable indicator is in the deselected .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/           Primary Examiner, Art Unit 3697